       Case 2:17-cv-04140-DWL Document 89 Filed 10/09/18 Page 1 of 6



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II
14   Limited Partnership and Resource Recovery
15   Corporation

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                   Case No.: 2:17-CV-04140-JJT
     Wells Fargo Bank, N.A.
19
                          Plaintiff,
20                                                   DECLARATION OF JEFFREY M.
            v.                                       EILENDER IN OPPOSITION TO
21                                                   MOTION FOR IMMEDIATE
     Wyo Tech Investment Group, LLC, CWT             RELEASE OF RESTRAINED
22
     Canada II Limited Partnership, Resources        FUNDS
23   Recovery Corporation, and Jean Noelting,
                                                     Oral Argument Requested
24                        Defendants.
25
26
            Pursuant to 28 U.S.C. § 1746, JEFFREY M. EILENDER, declares, under the
27
     penalty of perjury, the following to be true.
28
       Case 2:17-cv-04140-DWL Document 89 Filed 10/09/18 Page 2 of 6



 1          1.     I am a member of Schlam Stone & Dolan LLP, co-counsel with Ryan Rapp
 2
     & Underwood, P.L.C. for Defendants CWT Canada II Limited Partnership (“CWT
 3
     Canada”), Resource Recovery Corporation (“RRC”), Jean Noelting (“Noelting” and
 4
 5   together with CWT Canada and RRC, the “CWT Parties”) in the above-captioned action.

 6          2.     I submit this Declaration in opposition to the motion of Defendant Wyo
 7
     Tech Investment Group, LLC (“Wyo Tech”) for immediate release of the restrained funds
 8
     that are the subject matter of this interpleader action. The purpose of this declaration is to
 9
10   place before the Court certain documents that are referenced in the motion.

11          3.     Attached hereto as Exhibit 1 is a true and correct copy of a Decision and
12
     Order of the Supreme Court of the State of New York, County of New York in GEM
13
     Holdco, LLC v. Changing World Techs., L.P., Index No. 650841/2013 (Sup. Ct. N.Y. Co.)
14
15   (Kornreich, J.) (the “New York Action”), granting a default judgment in favor of the

16   CWT Parties and against Dennis Danzik (“Danzik”) and RDX Technologies Corporation
17
     (“RDX”).
18
            4.     Attached hereto as Exhibit 2 is a true and correct copy of the judgment
19
20   entered in the New York action in favor of the CWT Parties and against Danzik and RDX.

21          5.     Attached hereto as Exhibit 3 is a true and correct copy of a Decision and
22
     Order in the New York Action, dated June 3, 2016, holding Danzik and RDX in civil and
23
     criminal contempt.
24
25          6.     Attached hereto as Exhibit 4 is a true and correct copy of an Order of

26   Contempt and Commitment entered in the New York Action against Danzik on September
27   14, 2016.
28

                                                  -2-
       Case 2:17-cv-04140-DWL Document 89 Filed 10/09/18 Page 3 of 6



 1          7.        Attached hereto as Exhibit 5 is a true and correct copy of an arrest warrant
 2
     entered in the New York Action against Danzik on September 15, 2016.
 3
            8.        Attached hereto as Exhibit 6 is a true and correct copy of an excerpt from
 4
 5   the transcript of a deposition of Danzik conducted in his first bankruptcy proceeding in

 6   Wyoming.
 7
            9.        Attached hereto as Exhibit 7 is a true and correct copy of an order, dated
 8
     March 8, 2017 dismissing Danzik’s first bankruptcy proceeding in Wyoming as a “bad
 9
10   faith filing.”

11          10.       Attached hereto as Exhibit 8 is a true and correct copy of an excerpt from an
12
     examination of Danzik during an October 16, 2017 hearing in an Arizona judgment
13
     enforcement proceeding against him.
14
15          11.       Attached hereto as Exhibit 9 is a true and correct copy of a second excerpt

16   from the transcript of a deposition of Danzik conducted in his first bankruptcy proceeding
17
     in Wyoming.
18
            12.       Attached hereto as Exhibit 10 are true and correct copies of checks written
19
20   from an account in the name of Danzik Applied Sciences (“DAS”) to Danzik’s attorneys,

21   Wilenchik & Bartness, P.C.
22
            13.       Attached hereto as Exhibit 11 are true and correct copies of invoices from
23
     Wilenchik & Bartness, P.C.
24
25          14.       Attached hereto as Exhibit 12 are true and correct copies of account

26   statements from a bank account (account number ending in 4350) in the name of DAS at
27   Wells Fargo.
28

                                                    -3-
       Case 2:17-cv-04140-DWL Document 89 Filed 10/09/18 Page 4 of 6



 1
           15.    Attached hereto as Exhibit 13 is a true and correct copy of an application for
 2
 3   a bank account (account number ending in 2153) in the name of Solverdi Worldwide

 4   Corporation (“Solverdi”) at Wells Fargo (the “Solverdi Account”).
 5
           16.    Attached hereto as Exhibit 14 are true and correct copies of account
 6
     statements for the Solverdi Account.
 7
 8         17.    Attached hereto as Exhibit 15 is a true and correct copy of a withdrawal slip

 9   from the Solverdi Account.
10
           18.    Attached hereto as Exhibit 16 is a true and correct copy of a Declaration of
11
     Elizabeth J. Danzik, dated November 2, 2017.
12
13         19.    Attached hereto as Exhibit 17 is a true and correct copy of an application for

14   a bank account (account number ending in 0345) in the name of Wyo Tech at Wells Fargo
15
     (the “Wyo Tech 0345 Account”).
16
           20.    Attached hereto as Exhibit 18 is a true and correct copy of an excerpt from
17
18   an interrogatory response of Elizabeth J. Danzik.

19         21.    Attached hereto as Exhibit 19 are true and correct copies of account
20
     statements from the Wyo Tech 0345 Account.
21
           22.    Attached hereto as Exhibit 20 are true and correct copies of checks and
22
23   withdrawal slips from the Wyo Tech 0345 Account.

24         23.    Attached hereto as Exhibit 21 is a true and correct copy of a Declaration of
25   William J. Hinz, dated November 1, 2017.
26
           24.    Attached hereto as Exhibit 22 are true and correct copies of credit card
27
28   statements from an account in the name of Wyo Tech.


                                                -4-
       Case 2:17-cv-04140-DWL Document 89 Filed 10/09/18 Page 5 of 6



 1         25.    Attached hereto as Exhibit 23 is a true and correct copy of an application for
 2
     a bank account (account number ending in 2809) in the name of Wyo Tech at Wells Fargo
 3
     (the “Wyo Tech 2809 Account”).
 4
 5         26.    Attached hereto as Exhibit 24 is a true and correct copy of a resume Johvana

 6   Danzik.
 7
           27.    Attached hereto as Exhibit 25 are true and correct copies of account
 8
     statements from the Wyo Tech 2809 Account.
 9
10         28.    Attached hereto as Exhibit 26 are true and correct copies of checks from the

11   Wyo Tech 2809 Account.
12
           29.    Attached hereto as Exhibit 27 is a true and correct copy of a check from the
13
     Wyo Tech 2809 Account payable to Wilenchik and Bartness.
14
15         30.    Attached hereto as Exhibit 28 is a true and correct copy of an affidavit of

16   Dennis Wilenchik, dated December 4, 2017.
17
           31.    Attached hereto as Exhibit 29 are true and correct copies of account
18
     statements in the name of Wyo Tech at US Bank.
19
20         32.    Attached hereto as Exhibit 30 are true and correct copies of checks from an

21   account in the name of Inductance Energy Corp.
22
           33.    Attached hereto as Exhibit 31 is a true and correct copy of a portion of the
23
     bankruptcy petition from Danzik’s second bankruptcy proceeding in Wyoming.
24
25         34.    Attached hereto as Exhibit 32 is a true and correct copy of an Application

26   for Order Approving Employment of Cousel for Debtor-in-Possession from RDX’s
27   second bankruptcy proceeding in Arizona.
28

                                                -5-
       Case 2:17-cv-04140-DWL Document 89 Filed 10/09/18 Page 6 of 6



 1   Dated: October 9, 2018
 2
 3
 4                                             JEFFREY M. EILENDER
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -6-
